DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner reviewing your application at the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to examiner Jehanne Sitton.

Status of Claims

Currently, claims 1, 3, 4, 6, 7, 13, 14, 18-22, and newly added claims 26-35 are pending in the instant application.  Claims 26-32 and 34-35 are withdrawn from consideration as being drawn to species.  Claims 1, 3, 4, 6, 7, 13, 14, 18-22, and 33 are currently under examination. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, 13, 18-20, 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (Nomura et al; J Allergy Clin Immunol; 2003; 112; 1195-1202) and Punwany (Punwany et al; J Am Acad Dermatol, 2012; 67; 658-664).
With regard to claims 1 and 4, Nomura teaches a method of obtaining skin biopsy samples from patients with psoriasis and detecting the gene expression patterns of genes including CCL18 (see abstract, page 1195 col 1).  Nomura teaches that the level CCL18 in psoriasis skin was decreased as compared to AD skin (pre-established cut off value, control).  .  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura in view of Punwany as applied to claim 1 and 20 above, and further in view of Mee (Mee et al; The American Journal of Pathology, vol 171, 2007, pages 32-42).
The teachings of Nomura in view of Punwany are set forth above and fully incorporated herein.  With regard to claim 21, Nomura in view of Punwany do not teach how the skin biopsies were obtained.  However Mee exemplifies the use of shave biopsies to analyze nucleic acids obtained from patients with psoriasis.  Therefor it would have been prima facie obvious to the ordinary artisan prior to the effective date to obtain the biopsies of Nomura in view of Punwany by shaving as taught by Mee because Mee teaches this is a successful way of obtaining biopsies from patients with psoriasis for nucleic acid analysis.  

Conclusion

No claims are allowed.  Claims 3, 6, and 14 are objected to for being dependent on rejected claims.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634